Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.644 Filed 12/29/20 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                            Criminal Case No. 16-20601
                                              Honorable Linda V. Parker
DAVID LERON PEARSON, JR.,

          Defendant.
______________________________/

        OPINION AND ORDER DENYING WITHOUT PREJUDICE
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE AND
        DENYING DEFENDANT’S MOTION FOR TRANSCRIPTS

      On October 19, 2016, Defendant David Leron Pearson Jr. pleaded guilty

pursuant to a Rule 11 Plea Agreement to one count of possession with intent to

distribute heroin in violation of 21 U.S.C. § 841(a). This Court sentenced

Defendant to a term of imprisonment of 108 months on March 29, 2017. The

matter is presently before the Court on Defendant’s motion for transcripts (ECF

No. 32) and request for compassionate release pursuant to 18 U.S.C. § 3582(c)

(ECF Nos. 38, 51).

                          Defendant’s Request for Transcripts

      In a pro se motion filed April 2, 2020, Defendant requests “trial, sentencing

and pre-trial transcripts” related to his case. (ECF No. 32 at Pg ID 114.)

Defendant asserts that he needs the transcripts to develop his “factual innocence”
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.645 Filed 12/29/20 Page 2 of 12




claim in a not-yet filed habeas petition. Putting aside the fact that Defendant

pleaded guilty in this case and that the record reflects that this plea was entered

knowingly and voluntarily, he is not entitled to the requested transcripts at

government expense.

      An indigent defendant has a statutory right to free court documents,

including transcripts, in particular circumstances. See 28 U.S.C. § 753(f); see also

28 U.S.C. § 2250. Pursuant to 28 U.S.C. § 753(f),

             Fees for transcripts furnished in criminal proceedings to
             persons proceeding under the Criminal Justice Act (18 U.S.C.
             § 3006A), or in habeas corpus proceedings to persons allowed
             to sue, defend, or appeal in forma pauperis, shall be paid by the
             United States out of moneys appropriated for those purposes.
             Fees for transcripts furnished in proceedings brought under
             section 2255 of this title to persons permitted to sue or appeal in
             forma pauperis shall be paid by the United States out of money
             appropriated for that purpose if the trial judge or a circuit judge
             certifies that the suit or appeal is not frivolous and that the
             transcript is needed to decide the issue presented by the suit or
             appeal.

Similarly, 28 U.S.C. § 2250 provides as follows:

             If on any application for a writ of habeas corpus an order has
             been made permitting the petitioner to prosecute the application
             in forma pauperis, the clerk of any court of the United States
             shall furnish to the petitioner without cost certified copies of
             such documents or parts of the record on file in his office as
             may be required by order of the judge before whom the
             application is pending.

      Here, Defendant has not shown that he satisfies the requirements set out in

§§ 753(f) and 2250. As an initial matter, Defendant is not entitled to the relief
                                           2
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.646 Filed 12/29/20 Page 3 of 12




requested because there is no petition pending before this Court and the Court is

not required to provide Defendant with transcripts so that he might search for new

post-conviction claims. See United States v. Wilson, 49 F. App’x 612, 613 (6th

Cir. 2002); Corrigan v. Thoms, 55 F. App’x 754, 756 (6th Cir. 2003) (citing

Ketcherside v. United States, 317 F.2d 807, 808 (6th Cir. 1963) (per curiam))

(“[F]ederal prisoners are not entitled to obtain a transcript of testimony . . . at

government expense under 28 U.S.C. § 753(f) for the purpose of preparing a

motion to vacate where there [is] no motion to vacate sentence pending.”); United

States v. Alcorn, 10 Fed. Appx. 248, 248-49 (6th Cir. 2001) (affirming denial of

petitioner’s motion for transcripts because a petitioner “simply does not have a

right to a transcript at government expense under 28 U.S.C. § 753(f) in order to

search the transcript for yet unasserted grounds in a [§ 2255] motion to vacate”).

      Moreover, Defendant has failed to demonstrate that the claims in any such

petition would not be frivolous and that the transcripts would be needed to decide

the issues presented in the petition. See Amadasu v. Mercy Franciscan Hosp., 515

F.3d 528, 530 (6th Cir. 2008) (“Conclusory allegations in support of a request for

free transcripts [under § 753] do not satisfy these requirements [—i.e., ‘non-

frivolous’ and ‘necessary’].”).

      For these reasons, the Court is denying Defendant’s motion for transcripts.

(ECF No. 32)

                                            3
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.647 Filed 12/29/20 Page 4 of 12




                       Request for Compassionate Release

      On October 12, 2020, Defendant, through counsel, filed an Emergency

Motion to Reduce Sentence Under 18 U.S.C. § 3582. (ECF No. 38.) The motion

has been fully briefed, including supplemental briefs submitted by each party.

(ECF Nos. 43, 46, 49, 51.) The Court conducted hearings with respect to the

motion on November 16 and 30, 2020.1

                                   Applicable Law

      A defendant may move for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) only after “fully exhaust[ing] all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

“the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Under the statute, a court may reduce a defendant’s term of imprisonment (i)

if it finds that extraordinary and compelling reasons warrant such a reduction; (ii)

if it finds that a reduction is consistent with applicable statements issued by the

Sentencing Commission; and (iii) after considering the factors set forth in 18



1
  The Court wishes to thank counsel for Defendant and the Government for their
well-drafted submissions and the time expended on this matter. The Court also
wishes to express its gratitude to counsel representing Defendant in parental
termination hearings in state court, who attended the hearings in this federal matter
to advise the Court on the procedures applicable to that case and its current
posture.
                                           4
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.648 Filed 12/29/20 Page 5 of 12




U.S.C. Section 3553(a) to the extent they are applicable. 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. Jones, 980 F.3d 1098 (6th Cir. 2020).

The defendant bears the burden of proving that “extraordinary and compelling

reasons” exist to justify release under the statute. See United States v. Rodriguez,

896 F.2d 1031, 1033 (6th Cir. 1990).

      Here, the Government concedes that Defendant has properly exhausted the

administrative remedies. (See ECF No. 43 at Pg ID 516.) The Government

disputes, however, whether extraordinary and compelling circumstances warrant

Defendant’s release. The Government also argues that neither the Sentencing

Commission’s statements nor the § 3553(a) factors support a reduction in

Defendant’s sentence.

                                         Analysis

      Defendant cites several factors as constituting extraordinary and compelling

circumstances warranting his early release: (1) the incapacity of his youngest

child’s mother due to her drug use, resulting in the child, Sariyah, being placed in

foster care and proceedings being initiated to terminate the parental rights of the

mother and Defendant; (2) the death of the mother of Defendant’s oldest child,

Taylor, resulting in Taylor being placed in the care of her great-grandmother; and

(3) Defendant’s alleged asthma, high blood pressure, and borderline obesity.




                                          5
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.649 Filed 12/29/20 Page 6 of 12




      Beginning with Defendant’s medical conditions, he claims that his asthma,

borderline obesity, and documented history of high blood pressure place him at

increased risk of a serious outcome if he contracts COVID-19. Defendant,

however, has not needed medication for the asthma he was diagnosed with as a

child since the age of 13. (ECF No. 41 at Pg ID at 440.) While he experienced

shortness of breath, chest tightness, and wheezing in April, after the pandemic

began, there is no other record of asthma problems in the medical records

submitted. (See ECF No. 41.) The record does not reflect continuing asthma

problems. (See ECF Nos. 41, 45.) The Court certainly cannot conclude from the

record that Defendant currently suffers from moderate or severe asthma. Nor can

the Court conclude that he suffers from hypertension as, even Defendant

acknowledges, he has not officially been diagnosed with this condition. (ECF No.

38 at Pg ID 147.)

      With respect to Defendant’s borderline obesity, the CDC recognizes that

individuals with a body mass index (BMI) of 30 kg/m2 or greater “are at

increased” risk of a severe outcome from COVID-19, and that individuals with a

BMI between 25 and 30 “might” be at increased risk of severe illness.” See

https://www.cdc.gov (emphasis removed). BOP medical records reflect that, in

October 2019, Defendant had a BMI of 27.7. (ECF No. 41 at Pg ID 473.)

Defendant claims he has gained more than ten pounds since that time. As

                                         6
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.650 Filed 12/29/20 Page 7 of 12




summarized in United States v. Green, No. 17-20822, 2020 WL 6144556 (E.D.

Mich. Octo. 20, 2020), the courts are divided on whether borderline obesity

presents extraordinary and compelling circumstances. Id. at *5-6 (summarizing

cases). However, in those cases where the courts have held that borderline obesity

weighs in favor of compassionate release, the defendants suffered from other

underlying medical conditions. See id. at *5. The Court finds these cases

instructive.

      As discussed above, the record does not support a finding that Defendant

suffers from other underlying medical conditions. Notably, Defendant is only

thirty-four years old. This Court is reluctant to find extraordinary and compelling

circumstances warranting the release of inmates where the CDC’s guidelines

reflect only a possible heightened risk of severe illness from COVID-19,

particularly where the condition at issue is one experienced by almost three

quarters of the United States population over age twenty. See

https://www.cdc.gov/nchs/fastats/obesity-overweight.htm (indicating that 71.6% of

adults aged 20 and over in the United States are overweight).

      Nevertheless, in its policy statements, the Sentencing Commission does

identify “[t]he death or incapacitation of the caregiver of the defendant’s minor

child or minor children[]” as an extraordinary and compelling reason to reduce a

defendant’s sentence. U.S.S.G. § 1B1.13 cmt. 1(C). While the Sixth Circuit found

                                          7
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.651 Filed 12/29/20 Page 8 of 12




“§ 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for

compassionate release[]” in Jones, the court held that, “[u]ntil the Sentencing

Commission updates § 1B1.13 … district courts have full discretion to determine

whether an ‘extraordinary and compelling’ reason” supports release under

§ 3582(c)(1)(A). 980 F.3d at 1109. At least two district courts have found

compelling and extraordinary reasons for release in circumstances similar to those

here. See United States v. Turner, No. 18-cr-142, 2020 U.S. Dist. LEXIS 175572,

at *10 (E.D. Wis. Sept. 24, 2020); United States v. Fortson, No. 1:18-cf-00063,

2020 U.S. Dist. LEXIS 122035, at *3 (S.D. Ind. July 13, 2020).

      In Turner, the court released the defendant where the mother of his daughter

had been murdered, despite the fact that the child had been placed in another

family member’s care. 2020 U.S. Dist. LEXIS 175572, at *10. Prior to his

incarceration, the defendant owed “significant support arrears” but had been “an

involved and engaged parent to his daughter.” Id. at *3, 10. The child had been

placed in the care of her maternal grandmother after the mother’s death; however,

the grandmother needed the defendant’s financial and logistical help to care for

her. Id. at *11. The district court concluded that compelling and extraordinary

circumstances existed, despite the fact that the child was in her grandmother’s care,

reasoning that neither the guideline nor statute requires a defendant to show that he

or she is the only available care-giver for a child following the death or

                                          8
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.652 Filed 12/29/20 Page 9 of 12




incapacitation of the other parent. Id. The district court explained that such a

requirement would make no sense as the State would always provide foster care for

a child if no family member was available. Id.; but cf. United States v. Shine, No.

3:14-cr-0451, 2020 WL 3440654, at *3 (N.D. Tex. June 23, 2020) (finding that the

ability of the defendant’s family to care for his child cuts against compassionate

release); United States v. Goldberg, No. cr 12-180, 2020 WL 1853298, *4 (D.D.C.

Apr. 13, 2020) (“a critical consideration in this guidance is that no person other

than the defendant is available to serve as a caretaker of a minor or incapacitated

immediate family member.”).

      In Fortson, the district court granted the defendant compassionate release

where his minor child became a ward of the state after the child’s mother passed

away and family members failed to provide adequate care. 2020 U.S. Dist. LEXIS

122035, at *3. The record reflected that proceedings would be initiated to

terminate the defendant’s parental rights if he remained incarcerated and, therefore,

unable to participate in the services ordered by the family court to be reunited with

his child. Id. at *3-4. If released, the defendant had a better chance of prevailing

in those proceedings or succeeding in altering the goal to reunification as opposed

to termination of his parental rights. Id. at *4. The record further reflected that,

although he owed substantial arrearage in child support, the defendant had “a

lifelong paternal relationship with his son.” Id. at *8.

                                           9
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.653 Filed 12/29/20 Page 10 of 12




      The Government nevertheless argues that Taylor’s circumstances do not

warrant Defendant’s release due to the presence of another family member to care

for her. (ECF No. 43 at Pg ID 522-23.) And while the Government does not

contest that the potential termination of Defendant’s parental rights as to Sariyah

may qualify as an extraordinary and compelling reason justifying his release if the

remaining relevant factors favor such a decision, the Government argues that they

do not. (Id. at 523.) Further, the Government maintains that Defendant “cannot

demonstrate that he is a suitable caretaker for [Sariyah]”, which “cuts against

finding this an extraordinary and compelling reason for his release.” (Id. (citing

United States v. Paul, No. 2020 WL 5807343, at *1-2 (S.D. W. Va. Sept. 25,

2020)) (“Although these guidelines [§ 1B.13 cmt. 1] do not expressly require a

defendant to demonstrate that he or she is a suitable caretaker, the Court finds that

this is implicitly required by the ‘extraordinary and compelling’ standard.”).)

Although acknowledging that Defendant was an active father in his other

children’s lives prior to his incarceration, the Government points out that he has

never met Sariyah—who was born after his initial incarceration in this case—and

that he was $15,000 in arrears in child support at the time of sentencing with

respect to his other children. (Id. at 524, citing PSR ¶¶ 50.)

      At this juncture the Court finds it unnecessary to resolve some of the issues

raised in the Government’s arguments. This is because, at the November 30

                                          10
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.654 Filed 12/29/20 Page 11 of 12




hearing on Defendant’s motion, his lawyer in the parental termination proceedings

informed the Court that, at this time, the proceedings are on hold to provide

Sariyah’s mother the opportunity to complete services and be reunited with her

daughter. This means that Defendant also is currently not at risk of losing his

parental rights. Defendant may therefore have an opportunity to pursue the

services he needs to show that he is fit to take custody of his child. Under the

current circumstances with respect to this child, the Court does not find

extraordinary and compelling reasons to release Defendant.

      The Court also does not find extraordinary and compelling reasons based on

Taylor’s circumstances at this time. Taylor’s great-grandmother, who Defendant

estimates to be in her 60’s, is caring for Taylor and there is no indication that she is

incapable of doing so. The matter is therefore distinguishable from Turner. And

this Court does not agree with the District Court for the Eastern District of

Wisconsin that it should not consider the availability of a suitable alternative

family member to care for a defendant’s minor child when deciding whether

extraordinary and compelling circumstances exist to release the defendant.

Otherwise, courts would have to consider releasing every incarcerated single

parent.

      Because, at this time, the Court is not convinced that extraordinary and

compelling reasons exist to grant Defendant’s request for compassionate release

                                          11
Case 4:16-cr-20601-LVP-SDD ECF No. 52, PageID.655 Filed 12/29/20 Page 12 of 12




pursuant to § 3582(c)(1)(A), it finds it unnecessary to analyze steps two and three

of the statute’s test. See Jones, 908 F.3d at 1116-17 (Cook, J., concurring)

(quoting BellSouth Telecomms., Inc. v. Farris, 542 F.3d 499, 505 (6th Cir. 2008))

(additional citation omitted) (“If it is not necessary to decide more, it is necessary

not to decide more.”). Moreover, the Court is denying Defendant’s request for

compassionate release without prejudice. Defendant may file a new motion if

circumstances change.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Production of Free

Transcript (ECF No. 32) is DENIED;

      IT IS FURTHER ORDERED that Defendant’s Emergency Motion to

Reduce Sentence under 18 U.S.C. § 3582 is DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: December 29, 2020




                                          12
